     Case 4:13-cr-00189-RSB-CLR Document 96 Filed 02/02/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


    UNITED STATES OF AMERICA,

         v.                                                      CASE NO.: 4:13-cr-189

    FINLANDIA PINEDA,

                 Defendant.


                                               ORDER

        Like much of the world, inmates in federal prisons are understandably concerned about the

health risks posed by the COVID-19 (coronavirus) pandemic. Given the recognized risks that the

pandemic poses within detention facilities, many federal prisoners are filing motions for immediate

release or to reduce their sentence. Defendant Finlandia Pineda, has filed such a motion seeking

compassionate release, (doc. 88), and a supplemental motion, (doc. 95). The Court is not

unsympathetic to Pineda’s concerns. However, she must first petition the Bureau of Prisons

(“BOP”) to file a motion on her behalf before coming directly to the Court for the extraordinary

relief she seeks. As laid out in the Government’s Motion to Dismiss, (doc. 91), it appears that she

may not have done so. Additionally, it appears that Pineda’s Motions may be moot due to her

recent transfer to home confinement. However, the record on these issues is not clear, and, thus,

in an abundance of caution, the Court DEFERS RULING on Pineda’s Motions for Compassionate

Release, (docs. 88, 95), and the Government’s Motion to Dismiss, (doc. 91). 1 The Court


1
  The Court GRANTS the Government’s Motion for Extension of Time to Respond to Pineda’s Motion,
(doc. 89), and considers the Response, (doc. 91), timely filed. Additionally, the Court DENIES Pineda’s
Motion, (doc. 90), requesting that the Court reverse deductions from her inmate trust account for the reasons
stated in the Government’s Response, (doc. 93), to that Motion. Further, the Court DIRECTS the Clerk of
Court to mail a copy of this Order to Pineda at the Residential Reentry Management Office Miami at 401
N. Miami Avenue, Miami, FL 33128.
   Case 4:13-cr-00189-RSB-CLR Document 96 Filed 02/02/21 Page 2 of 5




DIRECTS the United States and Defendant to each file a supplemental brief within twenty-one

days of the date of this Order. In that brief, the parties shall only address when, if ever, Pineda

pursued her administrative remedies regarding her request for compassionate release and whether

Pineda’s motion has been mooted by her transfer.

                                        BACKGROUND

       After Pineda pleaded guilty to possessing firearms as a convicted felon, the Court

sentenced her to 115 months’ imprisonment in April of 2014. (Doc. 53.) Pineda was previously

serving that sentence in the custody of the BOP at FCI Tallahassee located in Tallahassee, Florida

with a projected release date of January 3, 2022. (Doc. 91, p. 2.) On October 20, 2020, Pineda

filed the instant Motion asking to be released from incarceration. (Doc. 88.) Pineda maintained

that the risk of transmission of COVID-19 within FCI Tallahassee when combined with her

medical conditions created a substantial risk to her health. (Id. at pp. 3—4.)   Pineda also filed a

supplement to her motion, (doc. 95), contending, among other things, that inmates housed with her

are smoking a substance she refers to as “K-2” which further endangers her health. However,

according to the BOP’s inmate locator, it appears that Pineda has since been transferred to a

residential reentry center since the filing of her Motions. See https://www.bop.gov/inmateloc/ (last

visited January 27, 2021.) Indeed, Pineda stated in her original Motion that she was due to be

transferred to home confinement on January 21, 2021. (Doc. 88, p. 4.)

       The United States responded to Pineda’s Motion by filing a Motion to Dismiss. (Doc. 91.)

That Motion argues, among other things, that the Court must dismiss Pineda’s request for

compassionate release because she has not exhausted her administrative remedies. (Id.) The

Government argues that, pursuant to 18 U.S.C. § 3582(c)(1)(A), the Court can only consider

Pineda’s request for compassionate release after she requests that the BOP file such a request on
   Case 4:13-cr-00189-RSB-CLR Document 96 Filed 02/02/21 Page 3 of 5




her behalf and then wait for the BOP to either deny the request or fail to respond for thirty days.

(Id. at pp. 10—11.) In her Supplemental Motion, Pineda responded to this argument contending

that she had attempted to pursue her remedies, (doc. 95, p. 3), and she attached documentation

purporting to demonstrate the same, (id. at p. 7.)

                                           DISCUSSION

          The First Step Act at 18 U.S.C. § 3582(c)(1)(A) provides a narrow path for a district court

to reduce the sentence of a criminal defendant where there are “extraordinary and compelling

reasons” to do so. 18 U.S.C. § 3582(c)(1)(A)(i). Prior to the passage of the First Step Act, only

the Director of the BOP could file a motion for compassionate release in the district court. The

First Step Act modified Section 3582(c)(1)(A) to allow a defendant to move a federal district court

for compassionate release.        However, there are four prerequisites to a court’s granting

compassionate release under the First Step Act. First, the defendant must have exhausted his

administrative rights with the BOP. Id. Second, the court must find that “extraordinary and

compelling reasons warrant” release. 18 U.S.C. § 3582(c)(1)(A)(i). Third, the court must consider

the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A). Fourth, the court must

find that release is consistent with the Sentencing Commission’s policy statements. 18 U.S.C. §

3582(c)(1)(A). “The defendant generally bears the burden of establishing that compassionate

release is warranted.” United States v. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at

*2 (M.D. Fla. May 15, 2020) (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

2013)).

          The United States argues that Pineda cannot meet the first of these requirements—

exhaustion of her administrative remedies—because she has failed to present her request for

compassionate release to the Warden of her facility or anyone within the BOP. (Doc. 91, pp. 11–
    Case 4:13-cr-00189-RSB-CLR Document 96 Filed 02/02/21 Page 4 of 5




–12.) Section 3582(c)(1)(A) prescribes that a defendant may file a motion for compassionate

release only “after he has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. §

3582(c)(1)(A). In her Motion, Pineda did not address the exhaustion requirement. After the

Government raised the requirement in its Motion to Dismiss, Pineda addressed the exhaustion

requirement in her Supplemental Motion. (Doc. 95, p. 3.) 2 However, Pineda’s account and the



2
   It is unclear whether the Court may excuse a defendant’s failure to fulfill Section 3582(c)(1)(A)’s
administrative exhaustion requirements. The United States District Court for the Middle District of Florida
explained that “[c]ourts around the country have been presented with the question of whether the
administrative exhaustion or time provision may be waived and have reached different conclusions.”
United States v. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020).
Ultimately, after reviewing precedential guidance from the United States Supreme Court and the statute
itself, the court in Smith concluded that the exhaustion requirement of Section 3582(c)(1)(A) was
mandatory and could not be excused. Id. Further, as to the “unique circumstances of the COVID-19
pandemic” specifically, the court found that a majority of district courts have found that those circumstances
do not warrant waiver of the exhaustion requirement. Id. (collecting cases). The court in Smith followed
those courts and found that the requirement was not waivable and denied the defendant’s request for
compassionate release due to his failure to exhaust. Id. at *4-5; see also United States v. Kranz, No. 2:18-
CR-14016, 2020 WL 2559551, at *3 (S.D. Fla. May 20, 2020) (after considering the binding precedent
cited above, the Court concludes that it cannot excuse a defendant’s failure to exhaust administrative
remedies before the BOP prior to seeking relief under § 3582(c)(1)(A)); Allen, 2020 WL 2199626, at *2
(“There is no futility exception to § 3582(c)(1)(A)’s administrative exhaustion requirement, and the Court
declines to invent one.”).
         Nonetheless, other courts have found that the exhaustion requirement can be waived and have
allowed some defendants who have not fully pursued their requests before the BOP to bring claims for
compassionate release due to the COVID-19 pandemic. See, e.g., United States v. Pomante, No. 19-20316,
2020 WL 2513095, at *4 (E.D. Mich. May 15, 2020) (“due to the unique and unforeseen threat posed by
the COVID-19 pandemic to this Defendant because of his specific health conditions, the exhaustion of
administrative process can be waived”); United States v. Milner, No. 5:16-CR-32-5 (LAG-CHW), 2020
WL 2744088, at *3 (M.D. Ga. Apr. 20, 2020) (waiving exhaustion requirement where Defendant had
multiple sclerosis and was unable, through no fault of his own, to submit his request for release to the
warden); United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *1 (S.D.N.Y. Apr. 3,
2020) (in light of defendant’s age and pre-existing conditions, “[his] exhaustion of the administrative
process can be waived in light of the extraordinary threat posed—in his unique circumstances—by the
COVID-19 pandemic”). However, those courts that have found that exhaustion requirements can be waived
only allow waiver where: (1) pursuing administrative remedies would prejudice the defendant; (2) the
administrative process would be inadequate because of some legitimate question as to whether the BOP
could grant the requested relief; or (3) the BOP has been shown to have already determined the issue
presented or otherwise have been biased against the defendant. See Milner, 2020 WL 2744088, at *3 (citing
   Case 4:13-cr-00189-RSB-CLR Document 96 Filed 02/02/21 Page 5 of 5




documentation attached thereto only muddy the water on this issue. It is not clear when, if ever,

she actually requested compassionate release from any Bureau of Prisons officials.         Moreover,

it appears that Pineda’s Motion is now moot. As detailed above, she no longer resides at FCI

Tallahassee, and the basis of her Motion was the risk of transmission within that facility. Thus,

mootness may provide another basis for the denial of her Motions. However, in an abundance of

caution, the Court will provide the parties with an opportunity to supplement the record on these

issues prior to ruling on Pineda’s Motions. Thus, the Court DIRECTS the United States and

Defendant to each file a supplemental brief within twenty-one days of the date of this Order. In

that brief, the parties shall only address when, if ever, Pineda pursued her administrative remedies

regarding her request for compassionate release and whether Pineda’s motion has been mooted by

her transfer to home confinement.

                                          CONCLUSION

       Based upon the foregoing, the Court DEFERS ruling on Defendant Finlandia Pineda’s

Motions for Release, (docs. 88, 95), and the Government’s Motion to Dismiss, (doc. 91), and

DIRECTS the parties to file supplemental briefs as directed herein.

       SO ORDERED, this 2nd day of February, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA


McCarthy v. Madigan, 503 U.S. 140, 146–48 (1992) and Shorter v. Warden, 803 F. App’x 332, 336 (11th
Cir. 2020)); Sawicz, 2020 WL 1815851, at *2.
         Here, the Court need not wade into the debate over whether Section 3582(c)(1)(A)’s exhaustion
requirement is waivable. Even if the requirement can be waived Defendant has not argued, much less
established, that it should be waived on the specific facts of this case.
